DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 31 July 2020 have been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 604 of Fig. 6 are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 12-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US 2016/0165965).
Regarding independent claim 1, Ellis teaches a boot lamp comprising a housing (Fig. 4, Element 408), the housing securing one or more batteries (¶ [0122]), one or more light sources (Fig. 4, Element 406), one or more electric contacts (Fig. 4, Element 404), one or more straps (¶ [0101]), and one or more attachment prongs (Fig. 4, not labeled; loops where strap is inserted) to a boot (Fig. 4, Element 402); wherein the one or more attachment prongs extend away from the housing (408) in a similar direction to an illumination path of the one or more light sources; and wherein the one or more attachment prongs engage the boot (402) forming a first attachment point to the boot and the one or more straps engage the boot forming a second attachment point to the boot (402).
Regarding claim 3, Ellis teaches the one or more straps at least partially elastic (Fig. 4).
Regarding claim 7, Ellis teaches the one or more electric contacts being actuated by a foot button or switch located on an exterior of the housing (¶s [0078], [0082], [0101]).
Regarding claim 9
Regarding claim 12, Ellis teaches the one or more straps including at least a hook and loop strap (Figs. 2 and 4).
Regarding claim 13, Ellis teaches the one or more straps including a pull-type strap (Figs. 2 and 4).
Regarding claim 14, Ellis teaches the one or more straps including a buckle strap (¶ [0225]).
Regarding claim 15, Ellis teaches the one or more straps being capable of providing stability to the boot lamp in a first direction and the one or more prongs being capable of providing stability to the boot lamp in a second direction.
Regarding claim 16, Ellis teaches the one or more light sources repositionable to change an illumination path created by the one or more light sources (¶ [0092]).
Regarding claim 19, Ellis teaches the boot lamp being used in climbing (¶ [0176]).  The Examiner also notes that intended use of the device is not awarded patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2016/0165965) in view of Chang (US 2006/0221596)
Regarding claims 4-6, 8, and 17, Ellis teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the one or more light sources including at least one red, violet, green, white or blue light source.
Chang teaches an emitting light device of shoes comprising one or more light sources (Fig. 6, Element 15) capable of emitting red, violet, green, white and blue light (¶ [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the boot lamp of Ellis with the light sources taught by Chang for emitting red, violet, green, white and blue light.
Regarding claim 10, Chang teaches the one or more light sources (15) including at least one light source emitting a peak wavelength between 420nm and 480nm (¶ [0037]).  Same motivation applies as above.
Regarding claim 11, Chang teaches the one or more light sources including at least one light source not visible to elk or deer (¶ [0037]).  Same motivation applies as above.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2016/0165965) in view of Urry (US 2017/0159898).
Regarding claim 18
Urry teaches a flexible strap light comprising a light cover (Fig. 3, Element 310) for changing optical properties of the light produced by one or more light sources (¶ [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the boot lamp of Ellis with the light cover taught by Urry for changing optical properties of the light.
Regarding claim 20, Urry teaches the light cover (310) collimating or focusing the light produced by the one or more light sources (¶ [0040]).  Same motivation applies as above for claim 18.
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        13 January 2021